DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 12, and 18 have been amended.
Claims 1, 4-16, and 18-20 have been examined.
The specification objections in the previous Office Action have been addressed, but are maintained, as explained below.

Specification
The disclosure is objected to because of the following informalities.  
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 4 and 5 are objected to because of the following informalities.
Claims 4 and 5 recite dependence on claim 3, which has been cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4, 6-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication No. 2019/0042251 by Nurvitadhi et al. (hereinafter referred to as “Nurvitadhi”) in view of US Publication No. 2015/0106574 by Jayasena et al. (hereinafter referred to as “Jayasena”) .
Regarding claim 1, Nurvitadhi discloses:
an integrated circuit memory device, comprising: (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device. As disclosed, at ¶ [0029], the device includes memory.);  
a plurality of memory regions configured to store a plurality of lists of operands, the plurality of memory regions provides…random access memory and the… [memory] is formed on a first integrated circuit die (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands. Nurvitadhi discloses, at ¶ [0063], the memory may include RAM.); 
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel… (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.); and 
a communication interface coupled to the arithmetic compute element matrix and configured to receive a request; wherein, in response to the request, (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines. As disclosed at ¶ [0044], the compute in memory circuitry performs the computations in response to requests.);
the arithmetic compute element matrix is configured to compute an output from the plurality of lists of operands stored in the plurality of memory regions, wherein the output is computed by performing an operation on a plurality of data sets in parallel to generate a plurality of results respectively, wherein each of the data sets includes one data element from each of the lists of operands, and summing the plurality of results to generate the output (Nurvitadhi discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands). Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results.); and 
(Nurvitadhi discloses, at ¶ [0057], outputting the computed product in response to completing the computation.); and 
wherein the integrated circuit memory device is encapsulated within an integrated circuit package (Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.).
Nurvitadhi does not explicitly disclose that the random access memory is dynamic random access memory (DRAM) and wherein the DRAM is formed on a first integrated circuit die and the arithmetic compute element matrix is formed on a second integrated circuit die different from the first integrated circuit die.
However, in the same field of endeavor (e.g., processing operations) Jayasena discloses:
dynamic random access memory (DRAM) (Jayasena discloses, at ¶ [0036], DRAM.); and
memory formed on a first integrated circuit die and logic formed on a second integrated circuit die different from the first integrated circuit die (Jayasena discloses, at ¶ [0031], logic and memory implemented on separate dies.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s device such that RAM is implemented as DRAM because using DRAM would have been obvious to try as one of the finite number of RAM technologies available. It would have been obvious to modify Nurvitadhi’s device such that the DRAM and computation circuitry were formed on separate dies because doing so enables offloading of operations between the dies, which can reduce the amount of traffic due to sending input data and results and improve performance and efficiency of the computing device. See Jayasena, ¶ [0022].

Regarding claim 4, Nurvitadhi, as modified, discloses the elements of claim 3, as discussed above. Nurvitadhi, as modified, also discloses:
a set of through-silicon vias (TSVs) coupled between the first integrated circuit die and the second integrated circuit die to connect the arithmetic compute element matrix to the plurality of memory (Nurvitadhi discloses, at ¶ [0029], coupling dies via an interposer and 2.5D form, which includes through silicon vias.).

Regarding claim 6, Nurvitadhi, as modified, discloses the elements of claim 1, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix comprises: an array of arithmetic logic units configured to perform an operation on a plurality of data sets in parallel (Nurvitadhi discloses, at ¶ [0059], a plurality (array) of dot product engines. As calculating a dot product involves performing arithmetic operations such as multiplication and addition, the dot product engines include arithmetic units (ALUs) to perform the operations. As disclosed, at ¶ [0058], the vectors are processed simultaneously.); and  
wherein each of the data sets includes one data element from each of the lists of operands (Nurvitadhi discloses, at ¶ [0059], multiplying a vector and a matrix. Each parallel multiplication involves a data set consisting of an element of the vector (a first list of operands) and an element of the matrix (a second list of operands).).

Regarding claim 7, Nurvitadhi, as modified, discloses the elements of claim 6, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix comprises: a state machine configured to control the array of arithmetic logic units to perform different computations identified by different codes of operations (Nurvitadhi discloses, at ¶ [0047], a state machine that controls the compute in memory circuitry to perform application-specific commands, which discloses different opcodes.).

Regarding claim 8, Nurvitadhi, as modified, discloses the elements of claim 7, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the state machine is further configured to control the array of arithmetic logic units to perform computations for the lists of operands that have more data sets than the plurality of data sets that can be processed in parallel by the array of arithmetic logic units (Nurvitadhi discloses, at Figure 11A, the input vector Vi has eight elements as does each row of input matrix M, while there are only four dot product engines. Therefore, there are more data sets than ALUs and the product is calculated iteratively.).

Regarding claim 9, Nurvitadhi, as modified, discloses the elements of claim 7, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix further comprises: a cache memory configured to store a list of results generated in parallel by the array of arithmetic logic units (Nurvitadhi discloses, at ¶ [0057], storing data computed by the dot product engines, which is generated by the engines in parallel, to sector aligned memory for future use. In this implementation, the memory comprises a cache, since the memory is used as temporary storage of data for future use. Nurvitadhi discloses, at ¶ [0064], caching using the memory.).

Regarding claim 10, Nurvitadhi, as modified, discloses the elements of claim 9, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix further comprises: an arithmetic logic unit to sum the list of results in the cache memory to generate the output (Nurvitadhi discloses, at ¶ [0057], an accumulator to accumulate the computed data from the dot product engines.).

Regarding claim 11, Nurvitadhi, as modified, discloses the elements of claim 10, as discussed above. Nurvitadhi, as modified, also discloses:
wherein the arithmetic compute element matrix is further configured to sum existing results in the cache memory with computation results generated from the plurality of data sets respectively (Nurvitadhi discloses, at ¶ [0057], combining (summing) the accumulated results into a final data output, which includes all results.).

Regarding claim 12, Nurvitadhi, discloses:
a method implemented in an integrated circuit memory device, the method comprising: (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device. As disclosed, at ¶ [0029], the device includes memory.);
storing a plurality of lists of operands in a plurality of memory regions of the integrated circuit memory device, the plurality of memory regions provides…random access memory and the… [memory] is formed on a first integrated circuit die (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands. Nurvitadhi discloses, at ¶ [0063], the memory may include RAM.);  
receiving, in a communication interface of the integrated circuit memory device, a request (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines. As disclosed at ¶ [0044], the compute in memory circuitry performs the computations in response to requests.);
in response to the request, accessing, by an arithmetic compute element matrix of the integrated circuit memory device, the plurality of memory regions in parallel… (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.);  
computing, by the arithmetic compute element matrix, an output from the plurality of lists of operands stored in the plurality of memory regions (Nurvitadhi discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands).); 
wherein the computing the output includes performing an operation on a plurality of data sets in parallel to generate a plurality of results respectively, wherein each of the data sets includes one data element from each of the lists of operands; and summing the plurality of results to generate the output (Nurvitadhi discloses, at ¶ [0059], multiplying a vector and a matrix. Each parallel multiplication involves a data set consisting of an element of the vector (a first list of operands) and an element of the matrix (a second list of operands). Nurvitadhi also discloses, at ¶ [0057], an accumulator to accumulate the computed data from the dot product engines.); and 
providing, by the communication interface, the output as a response to the request (Nurvitadhi discloses, at ¶ [0057], outputting the computed product in response to completing the computation.).
Nurvitadhi does not explicitly disclose that the random access memory is dynamic random access memory (DRAM) and wherein the DRAM is formed on a first integrated circuit die and the arithmetic compute element matrix is formed on a second integrated circuit die different from the first integrated circuit die.
However, in the same field of endeavor (e.g., processing operations) Jayasena discloses:
dynamic random access memory (DRAM) (Jayasena discloses, at ¶ [0036], DRAM.); and
memory formed on a first integrated circuit die and logic formed on a second integrated circuit die different from the first integrated circuit die (Jayasena discloses, at ¶ [0031], logic and memory implemented on separate dies.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s device such that RAM is implemented as DRAM because using DRAM would have been obvious to try as one of the finite number of RAM technologies available. It would have been obvious to modify Nurvitadhi’s device such that the DRAM and computation circuitry were formed on separate dies because doing so enables offloading of operations between the dies, which can reduce the amount of traffic due to sending input data and results and improve performance and efficiency of the computing device. See Jayasena, ¶ [0022].

Regarding claim 13, Nurvitadhi, as modified, discloses the elements of claim 12, as discussed above. Nurvitadhi also discloses:
wherein the request is a memory read command configured to read a memory location in the integrated circuit memory device (Nurvitadhi discloses, at ¶ [0048], performing read operations, which discloses a read command.).

Regarding claim 14, Nurvitadhi discloses the elements of claim 13, as discussed above. Nurvitadhi also discloses:
wherein the memory location stores a code identifying a computation to be performed by the arithmetic compute element matrix (Nurvitadhi discloses, at ¶ [0060], the memory stores functions f1 and f2 which identify the computations to be performed.).

Regarding claim 15, Nurvitadhi the elements of claim 14, as discussed above. Nurvitadhi also discloses:
wherein the computing of the output from the plurality of lists of operands is in response to the code being retrieved from a predefined memory region in response to the memory read command (Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, using the functions to perform operations in response to the functions discloses reading the functions.).

Regarding claim 16, Nurvitadhi discloses the elements of claim 14, as discussed above. Nurvitadhi also discloses:
(Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, the locations at which the functions are stored is predefined for the storing, i.e., is defined prior to the storing.).

Regarding claim 18, Nurvitadhi discloses:
a computing apparatus, comprising: a processing device; a memory device encapsulated within an integrated circuit package; and a communication connection between the memory device and the processing device; (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device.  As disclosed, at ¶ [0029], the device includes a fabric die that communicates with, which discloses a communication connection, a memory die. Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.);  
wherein the memory device comprises: a plurality of memory regions configured to store a plurality of lists of operands, the plurality of memory regions provides…random access memory and the… [memory] is formed on a first integrated circuit die (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands. Nurvitadhi discloses, at ¶ [0063], the memory may include RAM.);  
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel… (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.); and 
a communication interface coupled to the arithmetic compute element matrix to receive a request from the processing device through the communication connection Nurvitadhi also discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines.); and 
wherein, in response to the request, the arithmetic compute element matrix is configured to compute an output from the plurality of lists of operands stored in the plurality of memory regions (Nurvitadhi discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands).); and 
the communication interface is configured to provide the output as a response to the request (Nurvitadhi discloses, at ¶ [0057], outputting the computed product in response to completing the computation.).

Regarding claim 13, Nurvitadhi, as modified, discloses the elements of claim 12, as discussed above. Nurvitadhi also discloses:
wherein the request is a memory read command configured to read a memory location in the integrated circuit memory device (Nurvitadhi discloses, at ¶ [0048], performing read operations, which discloses a read command.).

Regarding claim 14, Nurvitadhi discloses the elements of claim 13, as discussed above. Nurvitadhi also discloses:
wherein the memory location stores a code identifying a computation to be performed by the arithmetic compute element matrix (Nurvitadhi discloses, at ¶ [0060], the memory stores functions f1 and f2 which identify the computations to be performed.).

Regarding claim 15, Nurvitadhi the elements of claim 14, as discussed above. Nurvitadhi also discloses:
wherein the computing of the output from the plurality of lists of operands is in response to the code being retrieved from a predefined memory region in response to the memory read command (Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, using the functions to perform operations in response to the functions discloses reading the functions.).

Regarding claim 16, Nurvitadhi discloses the elements of claim 14, as discussed above. Nurvitadhi also discloses:
(Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, the locations at which the functions are stored is predefined for the storing, i.e., is defined prior to the storing.).

Regarding claim 18, Nurvitadhi discloses:
a computing apparatus, comprising: a processing device; a memory device encapsulated within an integrated circuit package; and a communication connection between the memory device and the processing device; (Nurvitadhi discloses, at ¶ [0028], an integrated circuit implementing a programmable logic device.  As disclosed, at ¶ [0029], the device includes a fabric die that communicates with, which discloses a communication connection, a memory die. Nurvitadhi discloses, at ¶ [0030], the integrated circuit includes a package. The purpose of packages is to encapsulate ICs.);  
wherein the memory device comprises: a plurality of memory regions configured to store a plurality of lists of operands (Nurvitadhi discloses, at ¶ [0058], the base die of the device includes sector aligned memory regions that receive (store) vector inputs and matrices. Vectors and matrices include lists of operands.);  
an arithmetic compute element matrix coupled to access the plurality of memory regions in parallel (Nurvitadhi discloses, at ¶ [0059], dot product engines, which are compute in memory circuitry (compute element matrix), that perform arithmetic computations on data in the sector aligned memories. As disclosed at ¶ [0058], this may involve simultaneously operating on multiple vectors.); and 
Nurvitadhi also discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines.); and 
wherein, in response to the request, the arithmetic compute element matrix is configured to compute an output from the plurality of lists of operands stored in the plurality of memory regions, wherein the output is computed by performing an operation on a plurality of data sets in parallel to generate a plurality of results respectively, wherein each of the data sets includes one data element from each of the lists of operands, and summing the plurality of results to generate the output (Nurvitadhi discloses, at ¶ [0057], the dot product engine computing a dot product (output) using input data which, as disclosed at ¶ [0058], includes the input vectors (lists of operands). Dot products, by definition, involve multiplying sets of inputs, such as respective elements from two vectors, and summing the results.); and
the communication interface is configured to provide the output as a response to the request (Nurvitadhi discloses, at ¶ [0057], outputting the computed product in response to completing the computation.).
Nurvitadhi does not explicitly disclose that the random access memory is dynamic random access memory (DRAM) and wherein the DRAM is formed on a first integrated circuit die and the arithmetic compute element matrix is formed on a second integrated circuit die different from the first integrated circuit die.
However, in the same field of endeavor (e.g., processing operations) Jayasena discloses:
dynamic random access memory (DRAM) (Jayasena discloses, at ¶ [0036], DRAM.); and
memory formed on a first integrated circuit die and logic formed on a second integrated circuit die different from the first integrated circuit die (Jayasena discloses, at ¶ [0031], logic and memory implemented on separate dies.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s device such that RAM is implemented as DRAM because using DRAM would have been obvious to try as one of the finite number of RAM technologies available. It would have been obvious to modify Nurvitadhi’s device such that the DRAM and computation circuitry were formed on separate dies because doing so enables offloading of operations between the See Jayasena, ¶ [0022].

Regarding claim 19, Nurvitadhi discloses the elements of claim 18, as discussed above. Nurvitadhi also discloses:
wherein the request is in accordance with a communication protocol of the communication connection to read a memory location in the memory device (Nurvitadhi discloses, at ¶ [0048], performing read operations, which discloses a read command. Performing the read discloses using the communication protocol required by the memory. For example, Nurvitadhi discloses, at ¶ [0063], using RAM, which involves a certain communication protocol to select target memory locations).

Regarding claim 20, Nurvitadhi discloses the elements of claim 19, as discussed above. Nurvitadhi also discloses:
wherein the memory location is predefined in the memory device to store a code identifying computation to be performed by the arithmetic compute element matrix to generate the output (Nurvitadhi discloses, at ¶ [0060], the functions are stored in memory. Therefore, the locations at which the functions are stored is predefined for the storing, i.e., is defined prior to the storing.).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nurvitadhi in view of Jayasena in view of US Publication No. 2016/0148918 by Ye et al. (hereinafter referred to as “Ye”). 
Regarding claim 5, Nurvitadhi, as modified, discloses the elements of claim 3, as discussed above. Nurvitadhi, as modified, also discloses:
…connect the arithmetic compute element matrix to the plurality of memory regions (Nurvitadhi discloses, at ¶ [0041], interface circuitry for communicating with the base die, which includes the computation engines.).
Nurvitadhi does not explicitly disclose that the aforementioned connection comprises wires encapsulated within the integrated circuit package and coupled between the first integrated circuit die and the second integrated circuit die. 

wires encapsulated within the integrated circuit package and coupled between the first integrated circuit die and the second integrated circuit die (Ye discloses, at ¶ [0015], wire included in a package substrate that connect dies in a package.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Nurvitadhi’s device to include wire bonding, as disclosed by Ye, because doing so represents simple substitution of one known element (i.e., Ye’s wire bonding) for another (Nurvitadhi’s TSVs) and would have yielded predictable results (i.e., communication between dies) to one of ordinary skill in the art at the time of the invention.

Response to Arguments
On page 7 of the response filed April 12, 2021 (“response”), the Applicant amends the title as follows: “Accelerated Access to Computations Results Generated from Data Stored in  DRAM.”
While this is slightly more descriptive, the title is still overly broad The title perhaps indicates the field of the invention, but fails to specifically describe the claimed invention. The title therefore fails to comply with 37 C.F.R 1.72, as explained in MPEP §606. “Accelerated access” to results fails to specifically identify any particular mechanism by which the access is “accelerated.” In this case, inclusion of the compute elements in the DRAM or performance of the computations on the DRAM appears to be what the Applicant considers the invention, or the aspect from which any purported advantages flow. Therefore, the Examiner maintains the objection to the title and requests that the Applicant amend the title to specifically describe the claimed invention, rather than generally indicating the field of endeavor in which the invention lies.

On page 11 of the response the Applicant argues that the cited references fail to disclose DRAM formed on a first die and compute elements formed on a second die. 
Though fully considered, the Examiner respectfully disagrees. Similar to the claimed invention, Nurvitadhi seeks to solve the problem of bandwidth and latency constraints imposed by transferring large 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
The Dot product Wikipedia page (https://en.wikipedia.org/wiki/Dot_product) is cited to provide evidence of the definition of dot product, as noted above. See, e.g., the section “Algebraic definition.” 
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN DOMAN whose telephone number is (571)270-5677.  The examiner can normally be reached on Monday through Friday 8:30am-6pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHAWN DOMAN/
Examiner, Art Unit 2183